Exhibit 10(hh)

 

CALIFORNIA LIFE AND HEALTH INSURANCE

GUARANTY ASSOCIATION ACT

SUMMARY DOCUMENT AND DISCLAIMER

 

Residents of California who purchase life and health insurance and annuities
should know that the insurance companies licensed in this state to write these
types of insurance are members of the California Life and Health Insurance
Guaranty Association. The purpose of this Association is to assure that
policyholders will be protected, within limits, in the unlikely event that a
member insurer becomes financially unable to meet its obligations. If this
should happen, the Association will assess its other member insurance companies
for the money to pay the claims of insured persons who live in this state and,
in some cases, to keep coverage in force. The valuable extra protection provided
through the Association is not unlimited, as noted in the box below, and is not
a substitute for consumers’ care in selecting well managed and financially
stable insurers.

 

The California Life and Health Insurance Guaranty Association may not provide
coverage for this insurance. If coverage is provided, it may be subject to
substantial limitations or exclusions, and require continued residency in the
state. You should not rely on coverage by the Association in selecting an
insurance company or in selecting an insurance policy.

 

Coverage is NOT provided for your insurance or any portion of it that is not
guaranteed by the Insurer or for which you have assumed the risk, such as a
variable contract sold by prospectus.

 

Insurance companies or their agents are required by law to give or send you this
notice. However, insurance companies and their agents are prohibited by law from
using the existence of the Association to induce you to purchase any kind of
insurance policy.

 

If you have additional questions, you should first contact your insurer or agent
and then may contact:

 

California Life and Health   OR    Consumer Service Division Insurance Guaranty
Association        California Department of Insurance P.O. Box 17319        300
South Spring Street Beverly Hills, CA 90209-3319        Los Angeles, CA 90013

 

Below is a brief summary of this law’s coverages, exclusions and limits. This
summary does not cover all provisions of the law; nor does it in any way change
anyone’s rights or obligations under the Act or the rights or obligations of the
Association.

 

COVERAGE

 

Generally, individuals will be protected by the California Life and Health
Insurance Guaranty Association if they live in this state and hold a life or
health insurance contract, or an annuity, or if they are insured under a group
insurance contract, issued by a member insurer. The beneficiaries, payees or
assignees of insured persons are protected as well, even if they live in another
state.



--------------------------------------------------------------------------------

EXCLUSIONS FROM COVERAGE

 

However, persons holding such policies are not protected by this Association if:

 

•   their insurer was not authorized to do business in this state when it issued
the policy or contract;

 

•   their policy was issued by a health care service plan (HMO), Blue Cross,
Blue Shield, a charitable organization, a fraternal benefit society, a mandatory
state pooling plan, a mutual assessment company, an insurance exchange, or a
grants and annuities society;

 

•   they are eligible for protection under the laws of another state. This may
occur when the insolvent insurer was incorporated in another state whose
Guaranty Association protects insureds who live outside that state.

 

The Association also does not provide coverage for:

 

•   unallocated annuity contracts; that is, contracts which are not issued to
and owned by an individual and which guarantee rights to group contract holders,
not individuals;

 

•   employer and association plans to the extent they are self-funded or
uninsured;

 

•   synthetic guaranteed interest contracts;

 

•   any policy or portion of a policy which is not guaranteed by the insurer or
for which the individual has assumed the risk, such as a variable contract sold
by prospectus;

 

•   any policy of reinsurance unless an assumption certificate was issued;

 

•   interest rate yields that exceed an average rate; and

 

•   any portion of a contract that provides dividends or experience rating
credits.

 

LIMITS ON AMOUNT OF COVERAGE

 

The Act limits the Association to pay benefits as follows:

 

Life and Annuity Benefits

 

•   80% of what the life insurance company would owe under a life policy or
annuity contract up to

 

  •   $100,000 in cash surrender values;

 

  •   $100,000 in present value of annuities; or

 

  •   $250,000 in life insurance death benefits.

 

•   A maximum of $250,000 for any one insured life no matter how many policies
and contracts there were with the same company, even if the policies provided
different types of coverages.

 

Health Benefits

 

•   A maximum of $200,000 of the contractual obligations that the health
insurance company would owe were it not insolvent. The maximum may increase or
decrease annually based upon changes in the health care cost component of the
consumer price index.

 

PREMIUM SURCHARGE

 

Member insurers are required to recoup assessments paid to the Association by
way of a surcharge on premiums charged for health insurance policies to which
the act applies.



--------------------------------------------------------------------------------

Life Insurance Company of North America

1601 Chestnut Street, Philadelphia, Pennsylvania 19192-2235

A Stock Insurance Company

 

GROUP ACCIDENT POLICY

 

POLICYHOLDER:      Trustee of the Group Insurance Trust for Employers in the
Manufacturing Industry POLICY NUMBER:      OK 980036 POLICY EFFECTIVE DATE:     
June 1, 2004 POLICY ANNIVERSARY DATE:      July 1 STATE OF ISSUE:      Delaware

 

This Policy describes the terms and conditions of insurance. This Policy goes
into effect subject to its applicable terms and conditions at 12:01 AM on the
Policy Effective Date shown above at the Policyholder’s address. The laws of the
State of Issue shown above govern this Policy.

 

We and the Policyholder agree to all of the terms of this Policy.

 

THIS IS A GROUP ACCIDENT ONLY INSURANCE POLICY.

IT DOES NOT PAY BENEFITS FOR LOSS CAUSED BY SICKNESS.

 

THIS IS A LIMITED POLICY.

PLEASE READ IT CAREFULLY.

 

LOGO [g1752417524_ex10h1.jpg]    LOGO [g1752417524_ex10h2.jpg] Susan L. Cooper,
Secretary    Gregory H. Wolf, President

 

Countersigned  

 

--------------------------------------------------------------------------------

            Where Required By Law

GA-00-1000.00



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

   PAGE
NUMBER


--------------------------------------------------------------------------------

SCHEDULE OF AFFILIATES

   1

SCHEDULE OF BENEFITS

   2

GENERAL DEFINITIONS

   13

ELIGIBILITY AND EFFECTIVE DATE PROVISIONS

   16

COMMON EXCLUSIONS

   17

CONVERSION PRIVILEGE

   18

CLAIM PROVISIONS

   19

ADMINISTRATIVE PROVISIONS

   21

GENERAL PROVISIONS

   22

ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGE

   24

EXPOSURE AND DISAPPEARANCE COVERAGE

   25

HIJACKING AND AIR PIRACY COVERAGE

   25

OWNED AIRCRAFT COVERAGE

   25

PILOT COVERAGE

   25

WAR RISK COVERAGE

   26

BRAIN DAMAGE BENEFIT

   26

FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT

   26

HOME ALTERATION AND VEHICLE MODIFICATION BENEFIT

   27

REHABILITATION BENEFIT

   27

SEATBELT AND AIRBAG BENEFIT

   28

MODIFYING PROVISIONS AMENDMENT

   29

 

GA-00-1000.00



--------------------------------------------------------------------------------

SCHEDULE OF AFFILIATES

 

The following affiliates are covered under this Policy on the effective dates
listed below.

 

AFFILIATE NAME

--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

EFFECTIVE DATE

--------------------------------------------------------------------------------

None          

 

GA-00-1000.00

 

1



--------------------------------------------------------------------------------

SCHEDULE OF BENEFITS

 

This Policy is intended to be read in its entirety. In order to understand all
the conditions, exclusions and limitations applicable to its benefits, please
read all the policy provisions carefully.

 

The Schedule of Benefits provides a brief outline of the coverage and benefits
provided by this Policy. Please read the Description of Coverages and Benefits
Section for full details.

 

Subscriber:    Northrop Grumman Corporation Effective Date of Subscriber
Participation:    June 1, 2004 Minimum Participation Requirements:     

Percentage

   Not applicable

 

Covered Classes:

 

Class 1

   All active, Full-time Employees of the Employer who are members of Executive
Class 1, Executive Class 2, Executive Class 3 and Executive Class 4 as on file
with the Subscriber.

Class 2

   All active, Full-time Employees of the Employer excluding Employees who are
members of Executive Classes 1, 2, 3, 4, 5, 6 and 8 as on file with the
Subscriber.

Class 3

   All active, Full-time Employees of the Employer who are members of Executive
Class 5: Non Vice Presidents whose Salary Grade is 49 and above, as on file with
the Subscriber.

Class 4

   All active, Full-time Employees of the Employer who are members of Executive
Class 6: Non Vice Presidents whose Salary Grade is below 49, as on file with the
Subscriber.

Class 5

   All active, Full-time Employees of the Employer who are members of Executive
Class 8: those designated by Logicon Human Resources, as on file with the
Subscriber.

 

2



--------------------------------------------------------------------------------

SCHEDULE OF BENEFITS FOR CLASS 1

 

This Schedule of Benefits shows maximums, benefit periods and any limitations
applicable to benefits provided in this Policy for each Covered Person unless
otherwise indicated. Principal Sum, when referred to in this Schedule, means the
Employee’s Principal Sum in effect on the date of the Covered Accident causing
the Covered Injury or Covered Loss unless otherwise specified.

 

Eligibility Waiting Period

 

The Eligibility Waiting Period is the period of time the Employee must be in a
Covered Class to be eligible for coverage.

 

For Employees hired on or before the Policy Effective Date:    None For
Employees hired after the Policy Effective Date:    None

 

Time Period for Loss:

 

Any Covered Loss must occur within:

  365 days of the Covered Accident

 

BASIC ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

 

Employee Principal Sum:

  6 times the Employee’s Annual Compensation, subject to a maximum of $1,000,000

 

SCHEDULE OF COVERED LOSSES

 

Covered Loss

--------------------------------------------------------------------------------

 

Benefit

--------------------------------------------------------------------------------

Loss of Life

  100% of the Principal Sum

Loss of Two or More Hands or Feet

  100% of the Principal Sum

Loss of Sight of Both Eyes

  100% of the Principal Sum

Loss of One Hand or One Foot and Sight in One Eye

  100% of the Principal Sum

Loss of Speech and Hearing (in both ears)

  100% of the Principal Sum

Quadriplegia

  100% of the Principal Sum

Paraplegia

  75% of the Principal Sum

Hemiplegia

  50% of the Principal Sum

Coma

   

        Monthly Benefit

  1% of the Principal Sum

                Number of Monthly Benefits

  11

                When Payable

  At the end of each month during which the    

Covered Person remains comatose

        Lump Sum Benefit

  100% of the Principal Sum

                When Payable

  Beginning of the 12th month

Loss of One Hand or Foot

  75% of the Principal Sum

Loss of Sight in One Eye

  60% of the Principal Sum

Loss of Speech

  85% of the Principal Sum

Loss of Hearing (in both ears)

  85% of the Principal Sum

Severance and Reattachment of One Hand or Foot

  25% of the Principal Sum

Loss of Thumb and Index Finger of the Same Hand

  25% of the Principal Sum

 

ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES

 

Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are as shown in the Schedule of
Covered Losses and are not paid in addition to any other Accidental Death and
Dismemberment benefits.

 

EXPOSURE AND DISAPPEARANCE COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.
HIJACKING AND AIR PIRACY COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.

 

3



--------------------------------------------------------------------------------

OWNED AIRCRAFT COVERAGE   Principal Sum multiplied by the percentage applicable
to the Covered Loss, as shown in the Schedule of Covered Losses. PILOT COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses. WAR RISK COVERAGE   Principal Sum
multiplied by the percentage applicable to the Covered Loss, as shown in the
Schedule of Covered Losses.

 

ADDITIONAL ACCIDENT BENEFITS

 

Any benefits payable under these Additional Accident Benefits shown below are
paid in addition to any other Accidental Death and Dismemberment benefits
payable.

 

BRAIN DAMAGE BENEFIT   100% of the Principal Sum FELONIOUS ASSAULT AND VIOLENT
CRIME BENEFIT

Accidental Death and Dismemberment Benefit

  10% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, as shown in the Schedule of Covered Losses, subject to a minimum
of $100 and a maximum of $10,000

HOME ALTERATION AND VEHICLE MODIFICATION

BENEFIT

 

Benefit

  10% of the Principal Sum subject to a maximum of $25,000 REHABILITATION
BENEFIT    

Benefit per Covered Accident

  20% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, subject to a minimum of $4,500 and a maximum of $18,000 SEATBELT
AND AIRBAG BENEFIT    

Seatbelt Benefit

  20% of the Principal Sum subject to a Maximum Benefit of $25,000

Airbag Benefit

  10% of the Principal Sum subject to a Maximum Benefit of $10,000

 

INITIAL PREMIUM RATES

 

Premium Rate:

  Basic Insurance    

Employee Rate:    $0.017 per $1000

Mode of Premium Payment:

  Monthly

Contributions:

  The cost of the coverage is paid by the Employer

Premium Due Dates:

  The Policy Effective Date and the first day of each succeeding modal period

 

Premium rates are subject to change in accordance with the Changes in Premium
Rates section contained in the Administrative Provisions section of this Policy.

 

GA-00-1100.00

 

4



--------------------------------------------------------------------------------

SCHEDULE OF BENEFITS FOR CLASS 2

 

This Schedule of Benefits shows maximums, benefit periods and any limitations
applicable to benefits provided in this Policy for each Covered Person unless
otherwise indicated. Principal Sum, when referred to in this Schedule, means the
Employee’s Principal Sum in effect on the date of the Covered Accident causing
the Covered Injury or Covered Loss unless otherwise specified.

 

Eligibility Waiting Period

 

The Eligibility Waiting Period is the period of time the Employee must be in a
Covered Class to be eligible for coverage.

 

For Employees hired on or before the Policy Effective Date:    None For
Employees hired after the Policy Effective Date:    None

 

Time Period for Loss:

 

Any Covered Loss must occur within:

  365 days of the Covered Accident

 

BASIC ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

 

Employee Principal Sum:

  1 times the Employee’s Annual Compensation, subject to a minimum of $50,000
and a maximum of $1,000,000

 

SCHEDULE OF COVERED LOSSES

 

Covered Loss

--------------------------------------------------------------------------------

 

Benefit

--------------------------------------------------------------------------------

Loss of Life

  100% of the Principal Sum

Loss of Two or More Hands or Feet

  100% of the Principal Sum

Loss of Sight of Both Eyes

  100% of the Principal Sum

Loss of One Hand or One Foot and Sight in One Eye

  100% of the Principal Sum

Loss of Speech and Hearing (in both ears)

  100% of the Principal Sum

Quadriplegia

  100% of the Principal Sum

Paraplegia

  75% of the Principal Sum

Hemiplegia

  50% of the Principal Sum

Coma

   

        Monthly Benefit

  1% of the Principal Sum

                Number of Monthly Benefits

  11

                When Payable

  At the end of each month during which the Covered Person remains comatose

        Lump Sum Benefit

  100% of the Principal Sum

                When Payable

  Beginning of the 12th month

Loss of One Hand or Foot

  75% of the Principal Sum

Loss of Sight in One Eye

  60% of the Principal Sum

Loss of Speech

  85% of the Principal Sum

Loss of Hearing (in both ears)

  85% of the Principal Sum

Severance and Reattachment of One Hand or Foot

  25% of the Principal Sum

Loss of Thumb and Index Finger of the Same Hand

  25% of the Principal Sum

 

ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES

 

Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are as shown in the Schedule of
Covered Losses and are not paid in addition to any other Accidental Death and
Dismemberment benefits.

 

EXPOSURE AND DISAPPEARANCE COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.
HIJACKING AND AIR PIRACY COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.

 

5



--------------------------------------------------------------------------------

OWNED AIRCRAFT COVERAGE   Principal Sum multiplied by the percentage applicable
to the Covered Loss, as shown in the Schedule of Covered Losses. PILOT COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses. WAR RISK COVERAGE   Principal Sum
multiplied by the percentage applicable to the Covered Loss, as shown in the
Schedule of Covered Losses.

 

ADDITIONAL ACCIDENT BENEFITS

 

Any benefits payable under these Additional Accident Benefits shown below are
paid in addition to any other Accidental Death and Dismemberment benefits
payable.

 

BRAIN DAMAGE BENEFIT   100% of the Principal Sum FELONIOUS ASSAULT AND VIOLENT
CRIME BENEFIT

Accidental Death and Dismemberment Benefit

  10% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, as shown in the Schedule of Covered Losses, subject to a minimum
of $100 and a maximum of $10,000 HOME ALTERATION AND VEHICLE MODIFICATION
BENEFIT    

Benefit

  10% of the Principal Sum subject to a maximum of $25,000 REHABILITATION
BENEFIT    

Benefit per Covered Accident

  20% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, subject to a minimum of $4,500 and a maximum of $18,000 SEATBELT
AND AIRBAG BENEFIT    

Seatbelt Benefit

  20% of the Principal Sum subject to a Maximum Benefit of $25,000

Airbag Benefit

  10% of the Principal Sum subject to a Maximum Benefit of $10,000

 

INITIAL PREMIUM RATES

 

Premium Rate:

  Basic Insurance    

Employee Rate:    $0.017 per $1000

Mode of Premium Payment:

  Monthly

Contributions:

  The cost of the coverage is paid by the Employer

Premium Due Dates:

  The Policy Effective Date and the first day of each succeeding modal period

 

Premium rates are subject to change in accordance with the Changes in Premium
Rates section contained in the Administrative Provisions section of this Policy.

 

GA-00-1100.00

 

6



--------------------------------------------------------------------------------

SCHEDULE OF BENEFITS FOR CLASS 3

 

This Schedule of Benefits shows maximums, benefit periods and any limitations
applicable to benefits provided in this Policy for each Covered Person unless
otherwise indicated. Principal Sum, when referred to in this Schedule, means the
Employee’s Principal Sum in effect on the date of the Covered Accident causing
the Covered Injury or Covered Loss unless otherwise specified.

 

Eligibility Waiting Period

 

The Eligibility Waiting Period is the period of time the Employee must be in a
Covered Class to be eligible for coverage.

 

For Employees hired on or before the Policy Effective Date:

  

None

For Employees hired after the Policy Effective Date:

  

None

 

Time Period for Loss:

 

Any Covered Loss must occur within:   365 days of the Covered Accident

 

BASIC ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

 

Employee Principal Sum:

  4 times the Employee’s Annual Compensation, subject to a maximum of $1,000,000

 

SCHEDULE OF COVERED LOSSES

 

Covered Loss

--------------------------------------------------------------------------------

 

Benefit

--------------------------------------------------------------------------------

Loss of Life

  100% of the Principal Sum

Loss of Two or More Hands or Feet

  100% of the Principal Sum

Loss of Sight of Both Eyes

  100% of the Principal Sum

Loss of One Hand or One Foot and Sight in One Eye

  100% of the Principal Sum

Loss of Speech and Hearing (in both ears)

  100% of the Principal Sum

Quadriplegia

  100% of the Principal Sum

Paraplegia

  75% of the Principal Sum

Hemiplegia

  50% of the Principal Sum

Coma

   

        Monthly Benefit

  1% of the Principal Sum

                Number of Monthly Benefits

  11

                When Payable

  At the end of each month during which the Covered Person remains comatose

        Lump Sum Benefit

  100% of the Principal Sum

                When Payable

  Beginning of the 12th month

Loss of One Hand or Foot

  75% of the Principal Sum

Loss of Sight in One Eye

  60% of the Principal Sum

Loss of Speech

  85% of the Principal Sum

Loss of Hearing (in both ears)

  85% of the Principal Sum

Severance and Reattachment of One Hand or Foot

  25% of the Principal Sum

Loss of Thumb and Index Finger of the Same Hand

  25% of the Principal Sum

 

ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES

 

Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are as shown in the Schedule of
Covered Losses and are not paid in addition to any other Accidental Death and
Dismemberment benefits.

 

EXPOSURE AND DISAPPEARANCE COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.
HIJACKING AND AIR PIRACY COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.

 

7



--------------------------------------------------------------------------------

OWNED AIRCRAFT COVERAGE   Principal Sum multiplied by the percentage applicable
to the Covered Loss, as shown in the Schedule of Covered Losses. PILOT COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses. WAR RISK COVERAGE   Principal Sum
multiplied by the percentage applicable to the Covered Loss, as shown in the
Schedule of Covered Losses.

 

ADDITIONAL ACCIDENT BENEFITS

 

Any benefits payable under these Additional Accident Benefits shown below are
paid in addition to any other Accidental Death and Dismemberment benefits
payable.

 

BRAIN DAMAGE BENEFIT   100% of the Principal Sum

FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT

 

Accidental Death and Dismemberment Benefit

  10% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, as shown in the Schedule of Covered Losses, subject to a minimum
of $100 and a maximum of $10,000

HOME ALTERATION AND VEHICLE MODIFICATION

BENEFIT

 

Benefit

  10% of the Principal Sum subject to a maximum of $25,000 REHABILITATION
BENEFIT    

Benefit per Covered Accident

  20% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, subject to a minimum of $4,500 and a maximum of $18,000

SEATBELT AND AIRBAG BENEFIT

 

   

Seatbelt Benefit

  20% of the Principal Sum subject to a Maximum Benefit of $25,000

Airbag Benefit

  10% of the Principal Sum subject to a Maximum Benefit of $10,000

 

INITIAL PREMIUM RATES

 

Premium Rate:

  Basic Insurance    

Employee Rate:    $0.017 per $1000

Mode of Premium Payment:

  Monthly

Contributions:

  The cost of the coverage is paid by the Employer

Premium Due Dates:

  The Policy Effective Date and the first day of each succeeding modal period

 

Premium rates are subject to change in accordance with the Changes in Premium
Rates section contained in the Administrative Provisions section of this Policy.

 

GA-00-1100.00

 

8



--------------------------------------------------------------------------------

SCHEDULE OF BENEFITS FOR CLASS 4

 

This Schedule of Benefits shows maximums, benefit periods and any limitations
applicable to benefits provided in this Policy for each Covered Person unless
otherwise indicated. Principal Sum, when referred to in this Schedule, means the
Employee’s Principal Sum in effect on the date of the Covered Accident causing
the Covered Injury or Covered Loss unless otherwise specified.

 

Eligibility Waiting Period

 

The Eligibility Waiting Period is the period of time the Employee must be in a
Covered Class to be eligible for coverage.

 

For Employees hired on or before the Policy Effective Date:    None For
Employees hired after the Policy Effective Date:    None

 

Time Period for Loss:

Any Covered Loss must occur within:   365 days of the Covered Accident

 

BASIC ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

 

Employee Principal Sum:

  The greater of $100,000 or 1 times the Employee’s Annual Compensation, subject
to a maximum of $1,000,000

 

SCHEDULE OF COVERED LOSSES

 

Covered Loss

--------------------------------------------------------------------------------

 

Benefit

--------------------------------------------------------------------------------

Loss of Life

  100% of the Principal Sum

Loss of Two or More Hands or Feet

  100% of the Principal Sum

Loss of Sight of Both Eyes

  100% of the Principal Sum

Loss of One Hand or One Foot and Sight in One Eye

  100% of the Principal Sum

Loss of Speech and Hearing (in both ears)

  100% of the Principal Sum

Quadriplegia

  100% of the Principal Sum

Paraplegia

  75% of the Principal Sum

Hemiplegia

  50% of the Principal Sum

Coma

   

        Monthly Benefit

  1% of the Principal Sum

                Number of Monthly Benefits

  11

                When Payable

  At the end of each month during which the Covered Person remains comatose

        Lump Sum Benefit

  100% of the Principal Sum

                When Payable

  Beginning of the 12th month

Loss of One Hand or Foot

  75% of the Principal Sum

Loss of Sight in One Eye

  60% of the Principal Sum

Loss of Speech

  85% of the Principal Sum

Loss of Hearing (in both ears)

  85% of the Principal Sum

Severance and Reattachment of One Hand or Foot

  25% of the Principal Sum

Loss of Thumb and Index Finger of the Same Hand

  25% of the Principal Sum

 

ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES

 

Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are as shown in the Schedule of
Covered Losses and are not paid in addition to any other Accidental Death and
Dismemberment benefits.

 

EXPOSURE AND DISAPPEARANCE COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.
HIJACKING AND AIR PIRACY COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.

 

9



--------------------------------------------------------------------------------

OWNED AIRCRAFT COVERAGE   Principal Sum multiplied by the percentage applicable
to the Covered Loss, as shown in the Schedule of Covered Losses. PILOT COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses. WAR RISK COVERAGE   Principal Sum
multiplied by the percentage applicable to the Covered Loss, as shown in the
Schedule of Covered Losses.

 

ADDITIONAL ACCIDENT BENEFITS

 

Any benefits payable under these Additional Accident Benefits shown below are
paid in addition to any other Accidental Death and Dismemberment benefits
payable.

 

BRAIN DAMAGE BENEFIT   100% of the Principal Sum

FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT

 

Accidental Death and Dismemberment Benefit

  10% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, as shown in the Schedule of Covered Losses, subject to a minimum
of $100 and a maximum of $10,000

HOME ALTERATION AND VEHICLE MODIFICATION

BENEFIT

Benefit

  10% of the Principal Sum subject to a maximum of $25,000

REHABILITATION BENEFIT

 

   

Benefit per Covered Accident

  20% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, subject to a minimum of $4,500 and a maximum of $18,000 SEATBELT
AND AIRBAG BENEFIT    

Seatbelt Benefit

  20% of the Principal Sum subject to a Maximum Benefit of $25,000

Airbag Benefit

  10% of the Principal Sum subject to a Maximum Benefit of $10,000

 

INITIAL PREMIUM RATES

 

Premium Rate:

  Basic Insurance    

Employee Rate:    $0.017 per $1000

Mode of Premium Payment:

  Monthly

Contributions:

  The cost of the coverage is paid by the Employer

Premium Due Dates:

  The Policy Effective Date and the first day of each succeeding modal period

 

Premium rates are subject to change in accordance with the Changes in Premium
Rates section contained in the Administrative Provisions section of this Policy.

 

GA-00-1100.00

 

10



--------------------------------------------------------------------------------

SCHEDULE OF BENEFITS FOR CLASS 5

 

This Schedule of Benefits shows maximums, benefit periods and any limitations
applicable to benefits provided in this Policy for each Covered Person unless
otherwise indicated. Principal Sum, when referred to in this Schedule, means the
Employee’s Principal Sum in effect on the date of the Covered Accident causing
the Covered Injury or Covered Loss unless otherwise specified.

 

Eligibility Waiting Period

 

The Eligibility Waiting Period is the period of time the Employee must be in a
Covered Class to be eligible for coverage.

 

For Employees hired on or before the Policy Effective Date:    None For
Employees hired after the Policy Effective Date:    None

 

Time Period for Loss:

 

Any Covered Loss must occur within:

  365 days of the Covered Accident

 

BASIC ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

 

Employee Principal Sum:

  4 times the Employee’s Annual Compensation, subject to a maximum of $1,000,000

 

SCHEDULE OF COVERED LOSSES

 

Covered Loss

--------------------------------------------------------------------------------

 

Benefit

--------------------------------------------------------------------------------

Loss of Life

  100% of the Principal Sum

Loss of Two or More Hands or Feet

  100% of the Principal Sum

Loss of Sight of Both Eyes

  100% of the Principal Sum

Loss of One Hand or One Foot and Sight in One Eye

  100% of the Principal Sum

Loss of Speech and Hearing (in both ears)

  100% of the Principal Sum

Quadriplegia

  100% of the Principal Sum

Paraplegia

  75% of the Principal Sum

Hemiplegia

  50% of the Principal Sum

Coma

   

        Monthly Benefit

  1% of the Principal Sum

                Number of Monthly Benefits

  11

                When Payable

  At the end of each month during which the Covered Person remains comatose

        Lump Sum Benefit

  100% of the Principal Sum

                When Payable

  Beginning of the 12th month

Loss of One Hand or Foot

  75% of the Principal Sum

Loss of Sight in One Eye

  60% of the Principal Sum

Loss of Speech

  85% of the Principal Sum

Loss of Hearing (in both ears)

  85% of the Principal Sum

Severance and Reattachment of One Hand or Foot

  25% of the Principal Sum

Loss of Thumb and Index Finger of the Same Hand

  25% of the Principal Sum

 

ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES

 

Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are as shown in the Schedule of
Covered Losses and are not paid in addition to any other Accidental Death and
Dismemberment benefits.

 

EXPOSURE AND DISAPPEARANCE COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.
HIJACKING AND AIR PIRACY COVERAGE   Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedule of Covered Losses.

 

11



--------------------------------------------------------------------------------

OWNED AIRCRAFT COVERAGE   Principal Sum multiplied by the percentage applicable
to the Covered Loss, as shown in the Schedule of Covered Losses. PILOT COVERAGE
  Principal Sum multiplied by the percentage applicable to the Covered Loss, as
shown in the Schedule of Covered Losses. WAR RISK COVERAGE   Principal Sum
multiplied by the percentage applicable to the Covered Loss, as shown in the
Schedule of Covered Losses.

 

ADDITIONAL ACCIDENT BENEFITS

 

Any benefits payable under these Additional Accident Benefits shown below are
paid in addition to any other Accidental Death and Dismemberment benefits
payable.

 

BRAIN DAMAGE BENEFIT   100% of the Principal Sum

FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT

 

Accidental Death and Dismemberment Benefit

  10% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, as shown in the Schedule of Covered Losses, subject to a minimum
of $100 and a maximum of $10,000

HOME ALTERATION AND VEHICLE MODIFICATION

BENEFIT

 

Benefit

  10% of the Principal Sum subject to a maximum of $25,000 REHABILITATION
BENEFIT    

Benefit per Covered Accident

  20% multiplied by the percentage of the Principal Sum applicable to the
Covered Loss, subject to a minimum of $4,500 and a maximum of $18,000 SEATBELT
AND AIRBAG BENEFIT    

Seatbelt Benefit

  20% of the Principal Sum subject to a Maximum Benefit of $25,000

Airbag Benefit

  10% of the Principal Sum subject to a Maximum Benefit of $10,000

 

INITIAL PREMIUM RATES

 

Premium Rate:

  Basic Insurance    

Employee Rate:    $0.017 per $1000

Mode of Premium Payment:

  Monthly

Contributions:

  The cost of the coverage is paid by the Employer

Premium Due Dates:

  The Policy Effective Date and the first day of each succeeding modal period

 

Premium rates are subject to change in accordance with the Changes in Premium
Rates section contained in the Administrative Provisions section of this Policy.

 

GA-00-1100.00

 

12



--------------------------------------------------------------------------------

GENERAL DEFINITIONS

 

Please note that certain words used in this Policy have specific meanings. The
words defined below and capitalized within the text of this Policy have the
meanings set forth below.

 

Active Service    An Employee will be considered in Active Service with his
Employer on any day that is either of the following:      1.    one of the
Employer’s scheduled work days on which the Employee is performing his regular
duties on a full-time basis, either at one of the Employer’s usual places of
business or at some other location to which the Employer’s business requires the
Employee to travel;      2.    a scheduled holiday, vacation day or period of
Employer-approved paid leave of absence, other than sick leave, only if the
Employee was in Active Service on the preceding scheduled workday. Age    A
Covered Person’s Age, for purposes of initial premium calculations, is his Age
attained on the date coverage becomes effective for him under this Policy.
Thereafter, it is his Age attained on his last birthday. Aircraft    A vehicle
which:      1.    has a valid certificate of airworthiness; and      2.    is
being flown by a pilot with a valid license to operate the Aircraft.
Annual Compensation    An Employee’s gross straight-time pay for regularly
scheduled hours for a seven-day week, excluding bonuses, overtime, incentive
compensation allowances, benefit dollars or other types of special compensation
or as determined by the Subscriber and/or its subsidiaries. Covered Accident   
A sudden, unforeseeable, external event that results, directly and independently
of all other causes, in a Covered Injury or Covered Loss and meets all of the
following conditions:      1.    occurs while the Covered Person is insured
under this Policy;      2.    is not contributed to by disease, Sickness, mental
or bodily infirmity;      3.    is not otherwise excluded under the terms of
this Policy. Covered Injury    Any bodily harm that results directly and
independently of all other causes from a Covered Accident. Covered Loss    A
loss that is all of the following:      1.    the result, directly and
independently of all other causes, of a Covered Accident;      2.    one of the
Covered Losses specified in the Schedule of Covered Losses;      3.    suffered
by the Covered Person within the applicable time period specified in the
Schedule of Benefits. Covered Person    An eligible person, as defined in the
Schedule of Benefits, for whom an enrollment form has been accepted by Us and
required premium has been paid when due and for whom coverage under this Policy
remains in force. Employee    For eligibility purposes, an Employee of the
Employer who is in one of the Covered Classes. Employer    The Subscriber and
any affiliates, subsidiaries or divisions shown in the Schedule of Covered
Affiliates and which are covered under this Policy on the date of issue or
subsequently agreed to by Us. He, His, Him    Refers to any individual, male or
female.

 

13



--------------------------------------------------------------------------------

Hospital    An institution that meets all of the following:      1.    it is
licensed as a Hospital pursuant to applicable law;      2.    it is primarily
and continuously engaged in providing medical care and treatment to sick and
injured persons;      3.    it is managed under the supervision of a staff of
medical doctors;      4.    it provides 24-hour nursing services by or under the
supervision of a graduate registered nurse (R.N.);      5.    it has medical,
diagnostic and treatment facilities, with major surgical facilities on its
premises, or available on a prearranged basis;      6.    it charges for its
services.      The term Hospital does not include a clinic, facility, or unit of
a Hospital for:      1.    rehabilitation, convalescent, custodial, educational
or nursing care;      2.    the aged, drug addicts or alcoholics;      3.    a
Veteran’s Administration Hospital or Federal Government Hospital unless the
Covered Person incurs an expense. Inpatient    A Covered Person who is confined
for at least one full day’s Hospital room and board. The requirement that a
person be charged for room and board does not apply to confinement in a
Veteran’s Administration Hospital or Federal Government Hospital and in such
case, the term ‘Inpatient’ shall mean a Covered Person who is required to be
confined for a period of at least a full day as determined by the Hospital.
Nurse    A licensed graduate Registered Nurse (R.N.), a licensed practical Nurse
(L.P.N.) or a licensed vocational Nurse (L.V.N.) and who is not:      1.   
employed or retained by the Subscriber;      2.    living in the Covered
Person’s household; or      3.    a parent, sibling, spouse or child of the
Covered Person. Outpatient    A Covered Person who receives treatment, services
and supplies while not an Inpatient in a Hospital. Permanently Totally Disabled
   An Covered Person who is Totally Disabled and is expected to remain Totally
Disabled, as certified by a Physician, for the rest of his life. Prior Plan   
The plan of insurance providing similar benefits, sponsored by the Employer in
effect immediately prior to this Policy’s Effective Date. Physician    A
licensed health care provider practicing within the scope of his license and
rendering care and treatment to a Covered Person that is appropriate for the
condition and locality and who is not:      1.    employed or retained by the
Subscriber;      2.    living in the Covered Person’s household;      3.    a
parent, sibling, spouse or child of the Covered Person. Sickness    A physical
or mental illness. Spouse    The Employee’s lawful spouse. Subscriber    Any
participating organization that subscribes to the trust to which this Policy is
issued.

 

14



--------------------------------------------------------------------------------

Totally Disabled or

Total Disability

  

Totally Disabled or Total Disability means either:

 

  

1.      

   inability of the Covered Person who is currently employed to do any type of
work for which he is or may become qualified by reason of education, training or
experience; or     

2.      

   inability of the Covered Person who is not currently employed to perform all
of the activities of daily living including eating, transferring, dressing,
toileting, bathing, and continence, without human supervision or assistance. We,
Us, Our    Life Insurance Company of North America.

 

GA-00-1200.00

 

15



--------------------------------------------------------------------------------

ELIGIBILITY AND EFFECTIVE DATE PROVISIONS

 

Subscriber Effective Date

 

Accident Insurance Benefits become effective for each Subscriber in
consideration of the Subscriber’s application, Subscription Agreement and
payment of the initial premium when due. Insurance coverage for the Subscriber
becomes effective on the Effective Date of Subscriber Participation as long as
the Minimum Participation Requirement shown in the Schedule of Benefits has been
satisfied.

 

Eligibility

 

An Employee becomes eligible for insurance under this Policy on the date he
meets all of the requirements of one of the Covered Classes and completes any
Eligibility Waiting Period, as shown in the Schedule of Benefits.

 

Effective Date for Individuals

 

Insurance becomes effective for an eligible Employee, subject to the Deferred
Effective Date provision below, on the latest of the following dates:

 

1. the effective date of this Policy;

 

2. the date the Employee becomes eligible.

 

DEFERRED EFFECTIVE DATE

 

Active Service

 

The effective date of insurance will be deferred for any Employee who is not in
Active Service on the date coverage would otherwise become effective. Coverage
will become effective on the later of the date he returns to Active Service and
the date coverage would otherwise have become effective.

 

Effective Date of Changes

 

Any increase or decrease in the amount of insurance for the Covered Person
resulting from:

 

1. a change in benefits provided by this Policy; or

 

2. a change in the Employee’s Covered Class will take effect on the date of such
change.

 

Increases will take effect subject to any Active Service requirement.

 

TERMINATION OF INSURANCE

 

The insurance on a Covered Person will end on the earliest date below:

 

1. the date this Policy or insurance for a Covered Class is terminated;

 

2. the next premium due date after the date the Covered Person is no longer in a
Covered Class or satisfies eligibility requirements under this Policy;

 

3. the last day of the last period for which premium is paid.

 

Termination will not affect a claim for a Covered Loss or Covered Injury that is
the result, directly and independently of all other causes, of a Covered
Accident that occurs while coverage was in effect.

 

Continuation for Family, Medical, Educational or Personal Leave

 

Insurance for an Employee may be continued until the earliest of the following
dates if: (a) an Employee is on an Employer-approved Family Leave, Medical
Leave, Educational or Personal Leave; and (b) required premium contributions are
paid when due.

 

1. for an Employer-approved Family Leave: four months after the end of the month
in which the leave begins;

 

2. for an Employer-approved Medical Leave: twenty-four months after the end of
the month in which the leave begins;

 

3. for an Employer-approved Educational Leave: one month after the end of the
month in which the leave begins;

 

4. for an Employer-approved Personal Leave: one month after the end of the month
in which the leave begins.

 

GA-00-1300.00

 

16



--------------------------------------------------------------------------------

COMMON EXCLUSIONS

 

In addition to any benefit-specific exclusions, benefits will not be paid for
any Covered Injury or Covered Loss which, directly or indirectly, in whole or in
part, is caused by or results from any of the following unless coverage is
specifically provided for by name in the Description of Benefits Section:

 

1. intentionally self-inflicted Injury, suicide or any attempt thereat while
sane or insane;

 

2. commission or attempt to commit a felony or an assault;

 

3. declared or undeclared war or act of war;

 

4. flight in, boarding or alighting from an Aircraft or any craft designed to
fly above the Earth’s surface, except as:

 

  a. a fare-paying passenger on a regularly scheduled commercial or charter
airline;

 

  b. a passenger in a non-scheduled, private Aircraft used for pleasure purposes
with no commercial intent during the flight;

 

  c. a passenger in a military Aircraft flown by the Air Mobility Command or its
foreign equivalent;

 

5. Sickness, disease, bodily or mental infirmity, bacterial or viral infection
or medical or surgical treatment thereof, except for any bacterial infection
resulting from an accidental external cut or wound or accidental ingestion of
contaminated food;

 

6. travel in any Aircraft owned, leased or controlled by the Subscriber, or any
of its subsidiaries or affiliates. An Aircraft will be deemed to be ‘controlled’
by the Subscriber if the Aircraft may be used as the Subscriber wishes for more
than 10 straight days, or more than 15 days in any year;

 

7. a Covered Accident that occurs while engaged in the activities of active duty
service in the military, navy or air force of any country or international
organization. Covered Accidents that occur while engaged in Reserve or National
Guard training are not excluded until training extends beyond 31 days;

 

8. voluntary ingestion of any narcotic, drug, poison, gas or fumes, unless
prescribed or taken under the direction of a Physician and taken in accordance
with the prescribed dosage;

 

9. the Covered Person’s intoxication as determined according to the laws of the
jurisdiction in which the Covered Accident occurred.

 

GA-00-1400.00

 

17



--------------------------------------------------------------------------------

CONVERSION PRIVILEGE

 

If the Covered Person’s insurance or any portion of it ends for any of the
following reasons:

 

a. employment or membership ends;

 

b. eligibility ends (except for age);

 

the Covered Person may have Us issue converted accident insurance on an
individual policy or an individual certificate under a designated group policy.
The Covered Person may apply for an amount of coverage that is:

 

a. in $1,000 increments;

 

b. not less than $25,000, regardless of the amount of insurance under the group
policy; and

 

c. not more than the amount of insurance he had under the group policy, except
as provided above, up to a maximum amount of $250,000.

 

The Covered Person must be under age 70 to get a converted policy.

 

If the Covered Person’s insurance or any portion of it ends for non-payment of
premium, he may not convert.

 

The converted policy or certificate will cover accidental death and
dismemberment. The policy or certificate will not contain disability or other
additional benefits. The Covered Person need not show Us that he is insurable.

 

If the Covered Person has converted his group coverage and later becomes insured
under the same group plan as before, he may not convert a second time unless he
provides, at his own expense, proof of insurability or proof the prior converted
policy is no longer in force.

 

The Covered Person must apply for the individual policy within 31 days after his
coverage under this Group Policy ends and pay the required premium, based on Our
table of rates for such policies, his Age and class of risk. If the Covered
Person has assigned ownership of his group coverage, the owner/assignee must
apply for the individual policy.

 

If the Covered Person dies during this 31-day period as the result of an
accident that would have been covered under this Group Policy, We will pay as a
claim under this Group Policy the amount of insurance that the Covered Person
was entitled to convert. It does not matter whether the Covered Person applied
for the individual policy or certificate. If such policy or certificate is
issued, it will be in exchange for any other benefits under this Group Policy.

 

The individual policy or certificate will take effect on the day following the
date coverage under the Group Policy ended; or, if later, the date application
is made.

 

Exclusions

 

The converted policy may exclude the hazards or conditions that apply to the
Covered Person’s group coverage at the time it ends. We will reduce payment
under the converted policy by the amount of any benefits paid under the group
policy if both cover the same loss.

 

GA-01-1500.00

 

18



--------------------------------------------------------------------------------

CLAIM PROVISIONS

 

Notice of Claim

 

Written or authorized electronic/telephonic notice of claim must be given to Us
within 31 days after a Covered Loss occurs or begins or as soon as reasonably
possible. If written or authorized electronic/telephonic notice is not given in
that time, the claim will not be invalidated or reduced if it is shown that
written or authorized electronic/telephonic notice was given as soon as was
reasonably possible. Notice can be given to Us at Our Home Office in
Philadelphia, Pennsylvania, such other place as We may designate for the
purpose, or to Our authorized agent. Notice should include the Subscriber’s name
and policy number and the Covered Person’s name, address, policy and certificate
number.

 

Claim Forms

 

We will send claim forms for filing proof of loss when We receive notice of a
claim. If such forms are not sent within 15 days after We receive notice, the
proof requirements will be met by submitting, within the time fixed in this
Policy for filing proof of loss, written or authorized electronic proof of the
nature and extent of the loss for which the claim is made.

 

Claimant Cooperation Provision

 

Failure of a claimant to cooperate with Us in the administration of the claim
may result in termination of the claim. Such cooperation includes, but is not
limited to, providing any information or documents needed to determine whether
benefits are payable or the actual benefit amount due.

 

Proof of Loss

 

Written or authorized electronic proof of loss satisfactory to Us must be given
to Us at Our office, within 90 days of the loss for which claim is made. If (a)
benefits are payable as periodic payments and (b) each payment is contingent
upon continuing loss, then proof of loss must be submitted within 90 days after
the termination of each period for which We are liable. If written or authorized
electronic notice is not given within that time, no claim will be invalidated or
reduced if it is shown that such notice was given as soon as reasonably
possible. In any case, written or authorized electronic proof must be given not
more than two years after the time it is otherwise required, except if proof is
not given solely due to the lack of legal capacity.

 

Time of Payment of Claims

 

We will pay benefits due under this Policy for any loss other than a loss for
which this Policy provides any periodic payment immediately upon receipt of due
written or authorized electronic proof of such loss. Subject to due written or
authorized electronic proof of loss, all accrued benefits for loss for which
this Policy provides periodic payment will be paid monthly unless otherwise
specified in the benefits descriptions and any balance remaining unpaid at the
termination of liability will be paid immediately upon receipt of proof
satisfactory to Us.

 

Payment of Claims

 

All benefits will be paid in United States currency. Benefits for loss of life
will be payable in accordance with the Beneficiary provision and these Claim
Provisions. All other proceeds payable under this Policy, unless otherwise
stated, will be payable to the covered Employee or to his estate.

 

If We are to pay benefits to the estate or to a person who is incapable of
giving a valid release, We may pay $1,000 to a relative by blood or marriage
whom We believe is equitably entitled. Any payment made by Us in good faith
pursuant to this provision will fully discharge Us to the extent of such payment
and release Us from all liability.

 

Payment of Claims to Foreign Employees

 

The Subscriber may, in a fiduciary capacity, receive and hold any benefits
payable to covered Employees whose place of employment is other than:

 

1. the United States of America;

 

2. Puerto Rico; or

 

3. the Dominion of Canada.

 

We will not be responsible for the application or disposition by the Subscriber
of any such benefits paid. Our payments to the Subscriber will constitute a full
discharge of Our liability for those payments under this Policy.

 

19



--------------------------------------------------------------------------------

Physical Examination and Autopsy

 

We, at Our own expense, have the right and opportunity to examine the Covered
Person when and as often as We may reasonably require while a claim is pending
and to make an autopsy in case of death where it is not forbidden by law.

 

Legal Actions

 

No action at law or in equity may be brought to recover under this Policy less
than 60 days after written or authorized electronic proof of loss has been
furnished as required by this Policy. No such action will be brought more than
three years after the time such written proof of loss must be furnished.

 

Beneficiary

 

The beneficiary is the person or persons the Employee names or changes on a form
executed by him and satisfactory to Us. This form may be in writing or by any
electronic means agreed upon between Us and the Subscriber. Consent of the
beneficiary is not required to affect any changes, unless the beneficiary has
been designated as an irrevocable beneficiary, or to make any assignment of
rights or benefits permitted by this Policy.

 

A beneficiary designation or change will become effective on the date the
Employee executes it. However, We will not be liable for any action taken or
payment made before We record notice of the change at our Home Office.

 

If more than one person is named as beneficiary, the interests of each will be
equal unless the Employee has specified otherwise. The share of any beneficiary
who does not survive the Covered Person will pass equally to any surviving
beneficiaries unless otherwise specified.

 

If there is no named beneficiary or surviving beneficiary, or if the Employee
dies while benefits are payable to him, We may make direct payment to the first
surviving class of the following classes of persons:

 

1. Spouse;

 

2. Child or Children;

 

3. Mother or father;

 

4. Sisters or brothers;

 

5. Estate of the Covered Person.

 

Recovery of Overpayment

 

If benefits are overpaid, We have the right to recover the amount overpaid by
either of the following methods.

 

1. A request for lump sum payment of the overpaid amount.

 

2. A reduction of any amounts payable under this Policy.

 

If there is an overpayment due when the Covered Person dies, We may recover the
overpayment from the Covered Person’s estate.

 

GA-00-1600.00

 

20



--------------------------------------------------------------------------------

ADMINISTRATIVE PROVISIONS

 

Premiums

 

All premium rates are expressed in, and all premiums are payable in, United
States currency. The premiums for this Policy will be based on the rates set
forth in the Schedule of Benefits, the plan and amounts of insurance in effect.
If a Covered Person’s insurance amounts are reduced due to age, premium will be
based on the amounts of insurance in force on the day before the reduction took
place.

 

Changes in Premium Rates

 

We may change the premium rates from time to time with at least 31 days advance
written notice to the Subscriber. No change in rates will be made until 25
months after the Policy Effective Date. An increase in rates will not be made
more often than once in a 12-month period. However, We reserve the right to
change rates at any time if any of the following events take place:

 

1. the terms of this Policy change;

 

2. the terms of the Subscriber’s participation change;

 

3. a division, subsidiary, affiliated company or eligible class is added or
deleted from this Policy;

 

4. there is a change in the factors bearing on the risk assumed;

 

5. any federal or state law or regulation is amended to the extent it affects
Our benefit obligation.

 

Payment of Premium

 

The first premium is due on the Subscriber’s effective date of participation
under this Policy. Thereafter, premiums are due on the Premium Due Dates agreed
upon between Us and the Subscriber. If any premium is not paid when due, the
Subscriber’s participation under this Policy will be terminated as of the
Premium Due Date on which premium was not paid.

 

Grace Period

 

A Grace Period of 60 days will be granted to each Subscriber for payment of
required premiums under this Policy. A Subscriber’s participation under this
Policy will remain in effect during the Grace Period. The Subscriber is liable
to Us for any unpaid premium for the time its participation under this Policy
was in force.

 

GA-00-1700.00

 

21



--------------------------------------------------------------------------------

GENERAL PROVISIONS

 

Entire Contract; Changes

 

This Policy, including the endorsements, amendments and any attached papers
constitutes the entire contract of insurance. No change in this Policy will be
valid until approved by one of Our executive officers and endorsed on or
attached to this Policy. No agent has authority to change this Policy or to
waive any of its provisions.

 

Subscriber Participation Under This Policy

 

An organization may elect to participate under this Policy by submitting a
signed Subscriber participation agreement to the Policyholder. No participation
by an organization is in effect until approved by Us.

 

Misstatement of Fact

 

If the Covered Person has misstated any fact, all amounts payable under this
Policy will be such as the premium paid would have purchased had such fact been
correctly stated.

 

Certificates

 

Where required by law, We will provide a certificate of insurance for delivery
to the Covered Person. Each certificate will list the benefits, conditions and
limits of this Policy. It will state to whom benefits will be paid.

 

30 Day Right To Examine Certificate

 

If a Covered Person does not like the Certificate for any reason, it may be
returned to Us within 30 days after receipt. We will return any premium that has
been paid and the Certificate will be void as if it had never been issued.

 

Multiple Certificates

 

The Covered Person may have in force only one certificate at a time under this
Policy. If at any time the Covered Person has been issued more than one
certificate, then only the largest shall be in effect. We will refund premiums
paid for the others for any period of time that more than one certificate was
issued.

 

Assignment

 

We will be bound by an assignment of a Covered Person’s insurance under this
Policy only when the original assignment or a certified copy of the assignment,
signed by the Covered Person and any irrevocable beneficiary, is filed with Us.
The assignee may exercise all rights and receive all benefits assigned only
while the assignment remains in effect and insurance under this Policy and the
Covered Person’s certificate remains in force.

 

Incontestability

 

1. Of This Policy or Participation Under This Policy

 

All statements made by the Subscriber to obtain this Policy or to participate
under this Policy are considered representations and not warranties. No
statement will be used to deny or reduce benefits or be used as a defense to a
claim, or to deny the validity of this Policy or of participation under this
Policy unless a copy of the instrument containing the statement is, or has been,
furnished to the Subscriber.

 

After two years from the Policy Effective Date, no such statement will cause
this Policy to be contested except for fraud.

 

2. Of A Covered Person’s Insurance

 

All statements made by a Covered Person are considered representations and not
warranties. No statement will be used to deny or reduce benefits or be used as a
defense to a claim, unless a copy of the instrument containing the statement is,
or has been, furnished to the claimant.

 

After two years from the Covered Person’s effective date of insurance, or from
the effective date of increased benefits, no such statement will cause insurance
or the increased benefits to be contested except for fraud or lack of
eligibility for insurance.

 

In the event of death or incapacity, the beneficiary or representative shall be
given a copy.

 

22



--------------------------------------------------------------------------------

Reporting Requirements

 

At Our request, the Subscriber or its authorized agent must report to Us the
names of persons insured under the Policy as of any specified date and any
additional information required by Us.

 

Policy Termination

 

We may terminate coverage on or after the first anniversary of the policy
effective date. The Subscriber may terminate coverage on any premium due date.
Written or authorized electronic notice must be given at least 31 days prior to
such premium due date.

 

Termination will not affect a claim for a Covered Loss that is the result,
directly and independently of all other causes, of a Covered Accident that
occurs while coverage was in effect.

 

Reinstatement

 

This Policy may be reinstated if it lapsed for nonpayment of premium.
Requirements for reinstatement are written application of the Subscriber
satisfactory to Us and payment of all overdue premiums. Any premium accepted in
connection with a reinstatement will be applied to a period for which premium
was not previously paid.

 

Clerical Error

 

A Covered Person’s insurance will not be affected by error or delay in keeping
records of insurance under this Policy. If such error or delay is found, We will
adjust the premium fairly.

 

Conformity with Statutes

 

Any provisions in conflict with the requirements of any state or federal law
that apply to this Policy are automatically changed to satisfy the minimum
requirements of such laws.

 

Policy Changes

 

We may agree with the Subscriber to modify a plan of benefits without the
Covered Person’s consent.

 

Workers’ Compensation Insurance

 

This Policy is not in place of and does not affect any requirements for coverage
under any Workers’ Compensation law.

 

Examination of the Policy

 

This Group Policy will be available for inspection at the Subscriber’s office
during regular business hours.

 

Examination of Records

 

We will be permitted to examine all of the Subscriber’s records relating to this
Group Policy. Examination may occur at any reasonable time while the Group
Policy is in force; or it may occur:

 

1. at any time for two years after the expiration of this Group Policy; or, if
later,

 

2. upon the final adjustment and settlement of all Group Policy claims.

 

The Subscriber is acting as an agent of the Covered Person for transactions
relating to this insurance. The actions of the Subscriber will not be considered
Our actions.

 

GA-00-1800.00

 

23



--------------------------------------------------------------------------------

DESCRIPTION OF COVERAGES AND BENEFITS

 

This Description of Coverages and Benefits Section describes the Accident
Coverages and Benefits provided by this Policy. Benefit amounts, benefit periods
and any applicable aggregate and benefit maximums are shown in the Schedule of
Benefits. Certain words capitalized in the text of these descriptions have
special meanings within this Policy and are defined in the General Definitions
section. Please read these and the Common Exclusions sections in order to
understand all of the terms, conditions and limitations applicable to these
coverages and benefits.

 

ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

 

Covered Loss    We will pay the benefit for any one of the Covered Losses listed
in the Schedule of Benefits, if the Covered Person suffers a Covered Loss
resulting directly and independently of all other causes from a Covered Accident
within the applicable time period specified in the Schedule of Benefits.      If
the Covered Person sustains more than one Covered Loss as a result of the same
Covered Accident, the maximum benefit that will be paid for all Covered Losses
is the Principal Sum. If the loss results in death, benefits will only be paid
under the Loss of Life benefit provision. Any Loss of Life benefit will be
reduced by any paid or payable Accidental Dismemberment benefit. However, if
such Accidental Dismemberment benefit equals or exceeds the Loss of Life
benefit, no additional benefit will be paid. Definitions           Loss of a
Hand or Foot means complete Severance through or above the wrist or ankle joint.
            Loss of Sight means the total, permanent loss of all vision in one
eye which is irrecoverable by natural, surgical or artificial means.            
Loss of Speech means total and permanent loss of audible communication which is
irrecoverable by natural, surgical or artificial means.             Loss of
Hearing means total and permanent loss of ability to hear any sound in both ears
which is irrecoverable by natural, surgical or artificial means.            
Loss of a Thumb and Index Finger of the Same Hand means complete Severance
through or above the metacarpophalangeal joints of the same hand (the joints
between the fingers and the hand).             Paralysis or Paralyzed means
total loss of use of a limb. A Physician must determine the loss of use to be
complete and irreversible.             Quadriplegia means total Paralysis of
both upper and both lower limbs.             Hemiplegia means total Paralysis of
the upper and lower limbs on one side of the body.             Paraplegia means
total Paralysis of both lower limbs or both upper limbs.             Coma means
a profound state of unconsciousness which resulted directly and independently
from all other causes from a Covered Accident, and from which the Covered Person
is not likely to be aroused through powerful stimulation. This condition must be
diagnosed and treated regularly by a Physician. Coma does not mean any state of
unconsciousness intentionally induced during the course of treatment of a
Covered Injury unless the state of unconsciousness results from the
administration of anesthesia in preparation for surgical treatment of that
Covered Accident.             Severance means the complete and permanent
separation and dismemberment of the part from the body.

 

24



--------------------------------------------------------------------------------

Exclusions    The exclusions that apply to this benefit are in the Common
Exclusions section.

 

GA-00-2100.00

 

ADDITIONAL ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGES

 

Accidental Death and Dismemberment benefits are provided under the following
coverages. Any benefits payable under them are shown in the Schedule of Covered
Losses and will not be paid in addition to any other Accidental Death and
Dismemberment benefits payable.

 

EXPOSURE AND DISAPPEARANCE COVERAGE

 

Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if a Covered Person suffers a Covered Loss which
results directly and independently of all other causes from unavoidable exposure
to the elements following a Covered Accident.

 

If the Covered Person disappears and is not found within one year from the date
of the wrecking, sinking or disappearance of the conveyance in which the Covered
Person was riding in the course of a trip which would otherwise be covered under
this Policy, it will be presumed that the Covered Person’s death resulted
directly and independently of all other causes from a Covered Accident.

 

Exclusions    The exclusions that apply to this coverage are in the Common
Exclusions Section.

 

GA-00-2202.00

 

HIJACKING AND AIR PIRACY COVERAGE

 

Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if the Covered Person suffers a Covered Loss
resulting directly and independently of all other causes from a Covered Accident
that occurs during the hijacking, air piracy, or unlawful seizure or attempted
seizure of an Aircraft.

 

Exclusions    The exclusions that apply to this coverage are in the Common
Exclusions Section.

 

GA-00-2203.00

 

OWNED AIRCRAFT COVERAGE

 

Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if the Covered Person suffers a Covered Loss
that results directly and independently of all other causes from a Covered
Accident that occurs during travel or flight in, including getting in or out of,
any Aircraft that is owned, leased, operated or controlled by the Subscriber or
any of its subsidiaries or affiliates. A record of eligible Aircraft will be
maintained by the Subscriber and available for review by Us at any time during
normal business hours. An Aircraft substituted for an eligible Aircraft will
also be eligible if it has no greater seating capacity and the original Aircraft
is withdrawn from normal use due to breakdown, repair, servicing, loss or
destruction.

 

Exclusions    The exclusions that apply to this coverage are in the Common
Exclusions Section.

 

GA-00-2205.00

 

PILOT COVERAGE

 

Benefits for Accidental Death and Dismemberment, as shown in the Schedule of
Covered Losses, will be payable if the Covered Person suffers a Covered Loss
resulting directly and independently of all other causes from a Covered Accident
that occurs while the Covered Person is flying as a licensed pilot or member of
the crew of an Aircraft and meets all of the following requirements:

 

1. is flying as a pilot or member of the crew of an Aircraft for which he is
qualified.

 

2. is not giving or receiving flight instruction.

 

Exclusions    The exclusions that apply to this coverage are in the Common
Exclusions Section.

 

GA-00-2206.00

 

25



--------------------------------------------------------------------------------

WAR RISK COVERAGE

 

Benefits for Accidental Death and Dismemberment as shown in the Schedule of
Covered Losses, will be payable, subject to the following conditions and
exclusions, if a Covered Person suffers a Covered Loss that results directly and
independently of all other causes from a Covered Accident that occurs during war
or acts of war that occur worldwide.

 

The Subscriber may cancel this war risk coverage at any time by sending written
notice to Us at Our home office address. Coverage will be canceled upon receipt
of notice or a date specified by the Subscriber.

 

We may cancel this coverage at any time by providing written notice to the
Subscriber at least 10 days prior to termination of this coverage. Any unearned
premium will be promptly returned to the Subscriber.

 

Exclusions    This benefit does not provide coverage when a Covered Loss occurs:

 

  1. in the United States and its territories and possessions; or

 

  2. in any nation of which the Covered Person is a citizen.

 

     Other exclusions that apply to this coverage are in the Common Exclusions
Section.

 

GA-00-2208.00

 

ADDITIONAL ACCIDENT BENEFITS

 

Accidental Death and Dismemberment benefits are provided under the following
Additional Benefits. Any benefits payable under them will be paid in addition to
any other Accidental Death and Dismemberment benefit payable.

 

BRAIN DAMAGE BENEFIT

 

We will pay the benefit shown in the Schedule of Benefits if a Covered Person
suffers a Covered Injury that results directly and independently of all other
causes from a Covered Accident and results in Brain Damage. The benefit will be
payable if all of the following conditions are met:

 

1. Brain Damage begins within 60 days from the date of the Covered Accident;

 

2. the Covered Person is hospitalized for treatment of Brain Damage at least
seven days within the first 120 days following the Covered Accident;

 

3. Brain Damage continues for 12 consecutive months;

 

4. a Physician determines that as a result of Brain Damage, the Covered Person
is Permanently Totally Disabled at the end of the 12 consecutive month period.

 

The benefit will be paid in one lump sum at the beginning of the 13th month
following the date of the Covered Accident if Brain Damage continues longer than
12 consecutive months. The amount payable will not exceed the Accidental Death
and Dismemberment Principal Sum for the Covered Person whose Covered Accident is
the basis of the claim.

 

Definition    For purposes of this benefit:

 

Brain Damage means physical damage to the brain that results directly and
independently of all other causes from a Covered Accident and causes the Covered
Person to be Permanently Totally Disabled.

 

Exclusions    The exclusions that apply to this benefit are in the Common
Exclusions Section.

 

GA-00-2217.00

 

FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT

 

We will pay the amount shown in the Schedule of Benefits, subject to the
following conditions and exclusions, when the Covered Employee suffers a Covered
Loss resulting directly and independently of all other causes from a Covered
Accident that occurs during a violent crime or felonious assault as described
below. A police report detailing the felonious assault or violent crime must be
provided before any benefits will be paid.

 

To qualify for benefit payment, the Covered Accident must occur during any of
the following:

 

1. actual or attempted robbery or holdup;

 

2. actual or attempted kidnapping;

 

3. any other type of intentional assault that is a crime classified as a felony
by the governing statute or common law in the state where the felony occurred.

 

26



--------------------------------------------------------------------------------

Definition    For purposes of this benefit:

 

Family Member means the Covered Person’s parent, step-parent, Spouse or former
Spouse, son, daughter, brother, sister, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, sister-in-law, aunt, uncle,
cousins, grandparent, grandchild and stepchild.

 

Fellow Employee means a person employed by the same Employer as the Covered
Person or by an Employer that is an affiliated or subsidiary corporation. It
shall also include any person who was so employed, but whose employment was
terminated not more than 45 days prior to the date on which the defined violent
crime/felonious assault was committed.

 

Member of the Same Household means a person who maintains residence at the same
address as the Covered Person.

 

Exclusions    Benefits will not be paid for treatment of any Covered Injury
sustained or Covered Loss incurred during any:

 

  1. violent crime or felonious assault committed by the Covered Person; or

 

  2. felonious assault or violent crime committed upon the Covered Person by a
Fellow Employee, Family Member, or Member of the Same Household.

 

     Other exclusions that apply to this benefit are in the Common Exclusions
Section.

 

GA-00-2234.00

 

HOME ALTERATION AND VEHICLE MODIFICATION BENEFIT

 

We will pay the Home Alteration and Vehicle Modification Benefit shown in the
Schedule of Benefits, subject to the following conditions and exclusions, when
the Covered Person suffers a Covered Loss, other than a Loss of Life, resulting
directly and independently of all other causes from a Covered Accident.

 

This benefit will be payable if all of the following conditions are met:

 

1. prior to the date of the Covered Accident causing such Covered Loss, the
Covered Person did not require the use of any adaptive devices or adaptation of
residence and/or vehicle;

 

2. as a direct result of such Covered Loss, the Covered Person now requires such
adaptive devices or adaptation of residence and/or vehicle to maintain an
independent lifestyle;

 

3. the Covered Person requires home alteration or vehicle modification within
one year of the date of the Covered Accident.

 

Exclusions    The exclusions that apply to this benefit are in the Common
Exclusions Section.

 

GA-00-2236.00

 

REHABILITATION BENEFIT

 

We will pay the Rehabilitation Benefit shown in the Schedule of Benefits,
subject to the following conditions and exclusions, when the Covered Person
requires Rehabilitation after sustaining a Covered Loss resulting directly and
independently of all other causes from a Covered Accident.

 

The Covered Person must require Rehabilitation within two years after the date
of the Covered Loss.

 

Definition    For purposes of this benefit:

 

Rehabilitation means medical services, supplies, or treatment, or Hospital
confinement (or part of a Hospital confinement) that satisfies all of the
following conditions:

 

  1. are essential for physical rehabilitation required due to the Covered
Person’s Covered Loss;

 

  2. meet generally accepted standards of medical practice;

 

  3. are performed under the care, supervision or order of a Physician;

 

  4. prepare the Covered Person to return to his or any other occupation.

 

Exclusions    The exclusions that apply to this benefit are in the Common
Exclusions Section.

 

GA-00-2248.00

 

27



--------------------------------------------------------------------------------

SEATBELT AND AIRBAG BENEFIT

 

We will pay the benefit shown in the Schedule of Benefits, subject to the
conditions and exclusions described below, when the Covered Person dies directly
and independently of all other causes from a Covered Accident while wearing a
seatbelt and operating or riding as a passenger in an Automobile. An additional
benefit is provided if the Covered Person was also positioned in a seat
protected by a properly-functioning and properly deployed Supplemental Restraint
System (Airbag).

 

Verification of proper use of the seatbelt at the time of the Covered Accident
and that the Supplemental Restraint System properly inflated upon impact must be
a part of an official police report of the Covered Accident or be certified, in
writing, by the investigating officer(s) and submitted with the Covered Person’s
claim to Us.

 

Definitions    For purposes of this benefit:      Supplemental Restraint System
means an airbag that inflates upon impact for added protection to the head and
chest areas.      Automobile means a self-propelled, private passenger motor
vehicle with four or more wheels which is a type both designed and required to
be licensed for use on the highway of any state or country. Automobile includes,
but is not limited to, a sedan, station wagon, sport utility vehicle, or a motor
vehicle of the pickup, van, camper, or motor-home type. Automobile does not
include a mobile home or any motor vehicle which is used in mass or public
transit.

 

Exclusions    The exclusions that apply to this benefit are in the Common
Exclusions Section.

 

GA-00-2251.00

 

28



--------------------------------------------------------------------------------

Life Insurance Company of North America

1601 Chestnut Street

Philadelphia, Pennsylvania 19192-2235

 

MODIFYING PROVISIONS AMENDMENT

 

Subscriber:

   Northrop Grumman Corporation    Policy No.:    OK 980036

 

Amendment Effective Date: June 1, 2004

 

This amendment is attached to and made part of the Policy specified above and
the Certificates issued under it. Its provisions are intended to conform them to
the laws and regulations of the state of California and apply only to residents
of California insured under this policy.

 

Subscriber and We hereby agree that the Policy and any Certificates delivered
under the Group Policy are amended as follows:

 

1. Under the Common Exclusions section, exclusion number 2, pertaining to the
commission of a felony, is replaced with the following.

 

  2. commission or attempt to commit a felony or an assault, or to which a
contributing cause of such commission or attempt was the Covered Person’s being
engaged in an illegal occupation;

 

2. Under Accidental Death and Dismemberment Benefits in the Description of
Coverages and Benefits Section, the definition of Loss of a Thumb and Index
Finger of the Same Hand or Four Fingers of the Same Hand is replaced with the
following.

 

Loss of a Thumb and Index Finger of the Same Hand means complete Severance of at
least one whole phalanx of the same hand.

 

Except for the above, this amendment does not change the Policy in any way.

 

Signed for the

Life Insurance Company of North America LOGO [g1752417524_ex10h2.jpg]

President

 

29



--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF NORTH AMERICA

Philadelphia, PA 19192-2235

 

We, TRUSTEE OF THE GROUP INSURANCE TRUST FOR EMPLOYERS IN THE MANUFACTURING
INDUSTRY, whose main office address is Wilmington, Delaware hereby apply on
behalf of Northrop Grumman Corporation to the Life Insurance Company of North
America for Group Policy No. OK 980036.

 

We approve and accept the terms of this Group Policy.

 

This application is to be signed in duplicate. One part is to be attached to the
Group Policy; the other part is to be returned to the Life Insurance Company of
North America.

 

       TRUSTEE OF THE GROUP INSURANCE TRUST        FOR EMPLOYERS IN THE
MANUFACTURING INDUSTRY        (Full or Corporate Name of Applicant)

Signed at:

--------------------------------------------------------------------------------

    

By:

 

 

--------------------------------------------------------------------------------

           (Signature and Title)

On:

--------------------------------------------------------------------------------

    

Witness

 

 

--------------------------------------------------------------------------------

      

        (To be signed by Licensed Resident Agent where required by law)

(This Copy Is To Remain Attached To The Group Policy)

 

TL-008890

 

LIFE INSURANCE COMPANY OF NORTH AMERICA

Philadelphia, PA 19192-2235

 

We, TRUSTEE OF THE GROUP INSURANCE TRUST FOR EMPLOYERS IN THE MANUFACTURING
INDUSTRY, whose main office address is Wilmington, Delaware hereby apply on
behalf of Northrop Grumman Corporation to the Life Insurance Company of North
America for Group Policy No. OK 980036.

 

We approve and accept the terms of this Group Policy.

 

This application is to be signed in duplicate. One part is to be attached to the
Group Policy; the other part is to be returned to the Life Insurance Company of
North America.

 

       TRUSTEE OF THE GROUP INSURANCE TRUST        FOR EMPLOYERS IN THE
MANUFACTURING INDUSTRY       

(Full or Corporate Name of Applicant)

 

Signed at:

--------------------------------------------------------------------------------

     By:  

 

--------------------------------------------------------------------------------

           (Signature and Title)

On:

--------------------------------------------------------------------------------

     Witness  

 

--------------------------------------------------------------------------------

               (To be signed by Licensed Resident Agent where required by law)
(This Copy Is To Be Returned To the Life Insurance Company of North America)

 

TL-008890